Citation Nr: 1028088	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-13 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating for calluses of the right 
foot, status post hammertoe correction, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an increased rating for calluses of the left 
foot, status post hammertoe correction with osteotomy on two and 
fifth metatarsals, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from March 1973 to June 1985.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).  The claim was transferred to the St. Petersburg, Florida 
RO upon the Veteran's relocation of his residence.  

The Veteran was scheduled for a Travel Board hearing in January 
2009.  He failed to report.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims held that a claim for a 
total rating based on individual unemployability (TDIU) is part 
of an increased rating claim when such claim is expressly raised 
by the Veteran or reasonably raised by the record.   Here, the 
Veteran specifically filed a claim for TDIU in October 2005.  The 
claim was denied in April 2006.  The Veteran did not appeal the 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims that his calluses of the left and right foot 
are more severe than the current evaluations reflect.  

The Veteran underwent a VA examination for his feet in June 2007.  
The claims file was not submitted or reviewed in connection with 
this examination.  The examiner stated to opine that the 
Veteran's current foot condition was a direct and proximate 
result of his service-connected condition without objective 
evidence would be mere speculation or conjecture.  

The Veteran's bilateral foot condition is rated under Diagnostic 
Code 5284, Other Foot Injuries.  This diagnostic code evaluates 
the Veteran's foot disability as moderate, moderately severe, and 
severe.  With actual loss of use of foot, a 40 percent rating is 
warranted.  However, although the Veteran's bilateral foot 
condition was examined, the examiner did not evaluate the level 
of disability associated with the condition, and also indicated 
that there was not objective evidence to associate the Veteran's 
condition with his service connected condition.  Each disability 
must be considered from the point of view of the Veteran working 
or seeking work.  If a diagnosis is not supported by the findings 
on the examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for rating purposes.  See 
38 C.F.R. § 4.2 (2009).  The June 2007 VA examination performed 
in connection with this claim is inadequate for rating purposes.  
Therefore, the Veteran must be afforded another examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA podiatry 
examination to evaluate his service- 
connected calluses of the left and right 
foot.  Send the Veteran's claims folder, 
which should include a copy of this REMAND, 
to the examiner.  The examiner should review 
the Veteran's entire claims file, and medical 
evidence, as well as the Veteran's statements 
and lay evidence.  

After reviewing the Veteran's claims file and 
examining the Veteran, the examiner should 
provide a thorough examination report of the 
Veteran's calluses of the feet disability.  
The examiner should indicate whether the 
Veteran's bilateral calluses of the feet are 
moderate, moderately severe, or severe.  The 
examiner should also indicate whether the 
callus condition results in loss of use of 
foot.  

The examiner should specify any anatomical 
damage, and describe any functional loss, 
including the inability to perform normal 
working movements with normal excursion, 
strength, speed, coordination, and endurance.  
The examiner should specify any functional 
loss due to pain or weakness, if possible 
measured in degrees of limitation of motion, 
and document all objective evidence of those 
symptoms.  In addition, the examiner should 
provide an opinion as to the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  The 
examiner should document, to the extent 
possible, the frequency and duration of 
exacerbations of symptoms.

Rationale for all opinions should be 
provided.  If the examiner cannot provide an 
opinion without resorting to mere 
speculation, such should be stated with 
supporting rationale.

2.  The Veteran is hereby notified that it is 
his responsibility to report for any 
examinations and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  
38 C.F.R. §§ 3.158, 3.655 (2009). I n the 
event that the Veteran does not report for 
any scheduled examination, documentation 
should be obtained which shows that notice of 
the scheduling of the examination was sent to 
the Veteran at his last known address.  It 
should also be indicated whether any notice 
that was sent was returned as undeliverable.  


3.  Following such development, the RO/AMC 
should review and readjudicate the claim.  
See 38 C.F.R. § 4.2 (If the findings or an 
opinion and/or examination report do not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report as 
inadequate for evaluation purposes).  If any 
such action does not resolve the claim, the 
RO/AMC shall issue the Veteran a Supplemental 
Statement of the Case.  Thereafter, the case 
should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


